Citation Nr: 0740826	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  07-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.	Entitlement to an effective date earlier than June 14, 
2002 for service-connected headaches.  

2.	Propriety of the overall 60 percent combined evaluation in 
a September 22, 2005 RO decision.  

3.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1976 to March 
1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 RO decision.  

In October 2007, the veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran separated from service on March 8, 1978.  

2.	The veteran filed a claim for service connection for 
headaches on March 14, 1978.  

3.	Service connection for headaches has been in effect since 
June 14, 2002.  

4.	In the September 22, 2005 rating decision, the veteran's 
service connected disabilities were 60 percent disabling upon 
application of the Combined Rating Table.  


CONCLUSIONS OF LAW

1.	The criteria for an effective date earlier than June 14, 
2002 for service-connected headaches have been met.  
38 U.S.C.A. §§ 5101, 5110(b)(1) (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.400(b)(2)(i) (2007).  

2.	The RO properly calculated the combined schedular rating 
for all service connected disabilities in the September 22, 
2005 rating decision, and the veteran was not entitled to a 
higher combined rating by operation of law.  38 U.S.C.A. 
§§ 1155, 1157 (West 2002); 38 C.F.R. § 4.25 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 120-21.  In the present case, the RO provided 
the veteran with notice of the VCAA in May 2005 and July 
2005, prior to the initial decision on the claim in September 
2005.  The RO also provided notice regarding disability 
ratings and an effective dates for service connected 
disabilities in March 2006.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Although the March 2006 letter was after the initial rating 
decision, the Board finds that any defects with respect to 
the timing of the VCAA notice requirements were harmless 
errors in this case.  The claim was readjudicated subsequent 
to the notice in February 2007 by the RO, which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the bases of the decision, and a 
summary of the evidence considered to reach the decision.  In 
addition, said notices were provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board.  Furthermore, the veteran has been provided with every 
opportunity to submit evidence and arguments in support of 
his claim, to respond to VA notices, and to participate 
effectively in the processing of the claim.  The Board 
concludes that VA satisfied its duty to notify the claimant 
and there is no outstanding duty to inform the claimant that 
any additional information or evidence is needed.  See 
Quartuccio, 16 Vet. App. at 187.  Furthermore, the Board is 
granting the veteran's claim for an earlier effective date, 
therefore, there is no prejudice to the veteran.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and VA medical records.  
In addition, a hearing was held before the Board in October 
2007.  A VA Compensation and Pension Examination was also 
conducted in September 2005.  The claimant has not made the 
RO or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

Earlier Effective Date for Service-Connected Headaches

Service connection for headaches has been in effect since 
June 14, 2002.  The veteran seeks an earlier effective date.  
In service, the veteran was involved in a motor vehicle 
accident which resulted in a corneoscleral laceration, 
laceration to the veteran's forehead and upper eyelid.  The 
veteran was granted service connection for his injuries 
effective March 9, 1978 in a March 1978 Rating Decision.  The 
veteran asserts that the headaches began immediately 
following the accident and the effective date for headaches 
should be immediately following service.  

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2007).  

Generally, under applicable criteria, the effective date of 
an award of benefits is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Applicable 
laws and regulations further set out that the effective date 
of an award of direct service connection may be established 
at the day after separation from service or date entitlement 
arose, if the claim is received within one year of separation 
from service, otherwise the general rule applies.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The veteran separated from service on March 8, 1978.  He 
filed a claim for service connection for severe headaches on 
March 14, 1978 in an Application for Compensation or Pension 
at Separation from Service.  Clearly, the veteran filed a 
written formal claim within one year of separation from 
service.  The RO did not address the veteran's claim for 
headaches in the March 1978 Rating Decision.  

The Board notes that the record contains numerous references 
to the veteran's claim for service connection for headaches.  
Headaches were referred to in a statement received on March 
17, 1978, in a Report for Medical Examination dated in 
September 1978, in a Neurological Examination dated in 
September 1978, in a VA Form 9 dated in April 1979, and in an 
informal hearing presentation in September 1979.  
Furthermore, in a letter from the RO dated June 4, 1979 to 
the veteran the RO acknowledged the veteran's claim for 
headaches and requested additional evidence from the veteran.  
Additionally, in a Board decision in October 1979, the Board 
acknowledged the veteran's claim for headaches and indicated 
that it had not been fully developed.  The Board finds that 
there was a clear intention on the part of the veteran to 
claim service connection for headaches immediately following 
service.  

The Board notes that in the June 4, 1979 letter, the RO 
indicated that no action would be taken on his claim for 
service connection for headaches if evidence was not received 
from the veteran.  The veteran, however, testified in October 
2007 that he did respond to the letter with phone calls.  The 
Board also notes that in a letter dated in November 1979 from 
the veteran, he refers to several phone calls that he made 
regarding his claim.  The Board finds the veteran credible 
regarding his response to the June 1979 letter.  
Additionally, the Board finds that the veteran was entitled 
to a decision on his March 1978 claim for service connection 
for headaches in spite of a response or submission of 
evidence by the veteran.  

The Board concludes that the veteran submitted a claim for 
service connection for headaches in March 1978 and the RO 
initially treated this correspondence as a claim for service 
connection for headaches.  The claim was never fully 
developed or adjudicated.  Therefore, since the veteran filed 
a claim within one year after separation from service, the 
proper effective date of the subsequent grant of service 
connection for headaches is March 9, 1978, the day after 
separation from service.  

Combined Evaluation

The veteran contends that his left eye disability and scar 
disability are protected evaluations because they have been 
in effect for over 20 years.  He asserts that by using the 
Combined Rating Table the protected evaluations are 
effectively reduced.  

Service connection for the veteran's left eye disability 
became effective on March 9, 1978 and a 50 percent evaluation 
was assigned.  On April 1, 1979, this rating was reduced to 
30 percent.  From November 21, 1988 to January 1, 1989 the 
veteran received a 100 percent convalescent rating under 
38 C.F.R. § 4.30.  On January 1, 1989 a 40 percent rating 
became effective.  Additionally, the scar disability has been 
evaluated as 10 percent disabling since March 1, 1979.  

A disability which has been continuously rated at or above 
any evaluation for twenty or more years for compensation 
purposes under laws administered by the Secretary shall not 
thereafter be rated at less than such evaluation, except upon 
a showing that such rating was based on fraud. 38 U.S.C.A. § 
110 (West 2002); 38 C.F.R. § 3.951 (2007).  In this case, the 
veteran's left eye disability has been evaluated at or above 
30 percent disabling for more than 20 years, therefore, this 
evaluation will not be reduced below that level unless there 
is a showing that it was based on fraud.  The scar disability 
has also been evaluated at 10 percent disabling for more than 
20 years, therefore, this evaluation will not be reduced 
below that level unless there is a showing that it was based 
on fraud.  The Board finds that there has not been a showing 
of fraud regarding these evaluations, therefore, they will 
not be reduced.  

Additionally, the Board has established the effective date 
for service-connected headaches as March 9, 1978.  The 
evaluation for headaches prior to June 14, 2002 has not yet 
been determined by the RO.  Therefore, at this time, that 
rating is not protected under 38 C.F.R. § 3.951.  

Under 38 C.F.R. § 4.25, the payment to veterans for multiple 
compensable service-connected disabilities is not determined 
by addition of the separate ratings assigned for each but, 
rather, through the use of the combined ratings table.  The 
Combined Ratings Table was provided by the Secretary for the 
combination of ratings.  It results from the consideration of 
the efficiency of the individual as affected first by the 
most disabling condition, then by the less disabling 
condition, then by other less disabling conditions, if any, 
in the order of severity.  38 C.F.R. § 4.25.  The application 
of the combined ratings table is mandatory.  38 U.S.C.A. 
§ 1157.  

Here, the 30 percent rating for the left eye disability is 
combined with the 30 percent rating for the headache 
disability for a disability of 51 percent.  The 51 percent is 
combined with the 10 percent rating for the scar for a 
combined rating of 56 percent.  The 56 percent is then 
rounded upward as required to a combined rating of 60 
percent.  See 38 C.F.R. § 4.25.  

The veteran has asserted that by using the combined rating 
table as depicted in 38 C.F.R. § 4.25, his protected ratings 
have been decreased.  The Board acknowledges the veteran's 
argument, however, the Board does not have authority to 
change the VA regulations regarding combined ratings.  The 
Board does not have the authority to add the separate 
evaluations together as requested by the veteran.  The Board 
is bound by the regulations regarding combined ratings.  See 
38 U.S.C.A. § 7104(c).  


ORDER

An effective date of March 9, 1978, for the grant of service 
connection for headaches is granted. 

The RO properly combined the veteran's disabilities in the 60 
percent combined evaluation in the September 22, 2005, rating 
decision, and the appeal as to this issue is denied  


REMAND

The veteran asserts that he is unemployable.  He has not 
worked since 2005 and contends that he is unable to secure 
employment due to his service connected disabilities despite 
numerous employment applications.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

Accordingly, the case is REMANDED for the following action:

1.	A VA examination should be conducted to 
determine whether the veteran's service-
connected disabilities, alone, render him 
unable to engage in substantially gainful 
employment.  The opinion should include a 
description of the overall effect of his 
service connected disabilities on 
potential employment.  The opinion should 
state whether the veteran's service-
connected disabilities, alone, render him 
unemployable, with an explanation.  

2.	The RO should then readjudicate the 
claim.   

3.	If the issue on appeal remains denied, 
the RO should then issue a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


